United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Tacoma, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Howard L. Graham, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1538
Issued: April 16, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 27, 2014 appellant, through counsel, filed a timely appeal of a March 31, 2014
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained an emotional condition
in the performance of duty.
On appeal, counsel contends that the decision is unsupported by the law and facts of this
case.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 4, 2013 appellant, then a 43-year-old medical technologist, filed an
occupational disease claim alleging that on July 1, 2011 she first became aware of her stress
condition. However, it was not until January 8, 2013 that she realized it was due to the
performance of her duties as lead technologist and other work conditions over the past 18
months.
By letter dated February 11, 2013, OWCP informed appellant that the evidence of record
was insufficient to establish her claim. Appellant was advised as to the medical and factual
evidence required to establish her claim.
In response to OWCP’s request for additional evidence the following evidence was
received. In progress notes dated May 6, 2010, Dr. Grace B. Gamponia, a treating Boardcertified family practitioner, indicated that appellant was seen for headaches and sleep apnea.
Appellant stated that her headaches occurred in the evening, impacted her sleep, and were caused
or aggravated by stress.
In a September 9, 2010 progress note, Dr. Gamponia diagnosed headaches and reported
elevated blood pressure. She stated that appellant was stressed because she was moving out of
her house. In September 14, 2010 progress notes, Dr. Gamponia related seeing her for blood
pressure issues, headache, nausea, and dizziness. She stated that appellant was under a lot of
stress because she was trying to move out her house.
Dr. Verlene Joyce Gauthier, a treating Board-certified internist and rheumatologist,
diagnosed hypertension with stress and headache in progress notes dated January 4, 2013.
A January 4, 2013 Franciscan Health Care report revealed that appellant was seen at the
Saint Clare Hospital emeregency room. Appellant stated that she had a headache at work and
her blood pressure had been measured 174/120 at her work health clinic. Jennifer Thornton2
noted that appellant was under increased stressors and “has been trying to deal with multiple
things.”
In January 27, 2013 progress notes, Dr. Gamponia diagnosed headaches and sleep apnea.
She noted that appellant felt “overwhelmed with being a full[-]time worker” and household
chores to perform when she gets home from work.
In a February 14, 2013 work capacity evaluation psychiatric/psychological conditions
(Form OWCP-5a), Jan J. Jiles, Ph.D., a licensed medical health counselor and clinical
psychologist, diagnosed post-traumatic stress disorder and anxiety disorder. She indicated that
appellant was totally disabled from working. In support of this conclusion, Dr. Jiles stated that
appellant was experencing frequent panic attacks and post-traumatic stress disorder due to
intimidation from a coworker and an unresolved conflict with her supervisor. The explanation
given for her condition and disability was that she had concentration and memory problems,
headaches, dizziness, nausea, sleep disturbances, and panic attacks.
2

It is not clear whether Jennifer Thornton was a doctor, nurse, or physician’s assistant.

2

On February 19, 2013 OWCP received an undated disability note from Dr. Jiles
diagnosing traumatic stress disorder and generalized anxiety and opining that she was currently
disabled due to these conditions. Dr. Jiles stated that appellant was first seen on January 10,
2013 and that appellant was being treated by her primary care physician for employment-related
stress. She described appellant’s stressors as due to an unresolved work environment conflict.
In a February 15, 2013 disability note, Dr. Jiles repeated findings and conclusions from
the undated note OWCP received on February 19, 2013. In a February 26, 2013 note, she
reported the dates appellant received mental health treatment and noted that she was first seen on
January 10, 2013. At the first visit, appellant related that two days after being promoted in
May 2011 to lead technician she was told she would have to take on the responsibilities of the
retiring quality control coordinator in addition to those of her lead technologist position. She
related that she received inadequate training, procedures were not in place, that her supervisor
was unable to provide her with training and supervision to comply with her multiple new duties,
that she had increased duties and responsibilities due to her multiple roles, and that she was
subjected to harassment and a hostile work environment. Dr. Jiles opined that as a result of these
conditions appellant developed post-traumatic stress disorder and anxiety disorder. The anxiety
disorder is characterized by dizziness, severe headaches, neck pain, nausea, and back pain. In
addition, appellant experiences loss of memory and concentration, depression, sleeping
problems, issolation, distresssing and recurrent thoughts regarding her work problems, and a
decreased interest in outside activities. Dr. Jiles related that appellant was having difficulty
meeting the demands of her work position as well as having flashbacks regarding interactions
with her supervisor and fellow workers. In concluding, she opined that appellant was disabled
from returning to her current work position due to her anxiety and post-traumatic stress disorder.
Dr. Jiles stated that appellant would be able to slowly return to work with a different work
environment and/or reduced work hours.
By decision dated August 8, 2013, OWCP denied appellant’s claim on the grounds that
she failed to establish any compensable factors of employment.
On August 13, 2013 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative. The requested hearing was held on January 14, 2014. Following
the hearing, appellant submitted medical and factual evidence as set forth below.
Appellant submitted a number of e-mail correspondence for the period January 4 through
December 18, 2012 detailing her job duties, her supervisor delegating duties that her supervisor’s
supervisor had delegated to the supervisor, solving employee concerns, and being short staffed
due to employees being out on sick leave, compensatory time, and emergency leave. She also
detailed being asked to change her work schedule by her supervisor in a February 28, 2012
e-mail. Specifics of the most relevant e-mail corresponence during this period is detailed below.
In e-mail correspondence dated June 3, 2011, appellant detailed the work performed that
day to her supervisor which included staff training, supply orders, staff assignments, weekly
maintenance was completed with a follow up on maintenance; interact with service engineering,
running College of American Pathologists surveys, quality control trouble shooting; and one
staff person left early that day and appellant requested guidance on this type of situation. In

3

response on June 7, 2011, her superviser complimented appellant on her work and stated “Does
it make you tired just reading it?.”
In a September 29, 2011 e-mail correspondence, her superviser noted that appellant had
an “ever expanding role” as lead technician and quality control coordinator. She related that
appellant “is very successfully completed quality control tasks that were vacated by… a
coworker, when she retired.” The supervisor further noted that it had “been a big job to learn,
along with our short staffing, and covering the bench.” She informed the recipients of the e-mail
that appellant was being asked to become more involved in other activites and that appellant
would be acting “as a consultant or technical expert” when someone runs into a complicated
situation or needs help in thinking a problem out.
In e-mail correspondence to her superviser for the period November 3 to 17, 2011,
appellant detailed duties performed on November 3, 2011, that she was short staffed on
November 2, 2011 as her superviser and another employee were out sick and she cancelled her
“[personal identity verification] PIV appointment.” In her November 17, 2011 e-mail, she
detailed the work performed that day. On November 18, 2011 appellant’s superviser replied to
appellant’s November 17, 2011 e-mail correspondence by stating “Excellent Work! And all in
addition to the daily grind.”
Appellant superviser in December 30, 2011 e-mail correspondence, stated that appellant
was performing the majority of the duties that the retired quality control coordinator had been
performing.
The record contains appellant’s lead technician performance plan for Fiscal Year 2012
which included duties for both quality control and lead medical technician duties.
On May 29, 2012 her supervisor informed appellant by e-mail that she would be out sick
that day and additional duties to perform. Appellant was asked to meet with two individuals at
9:00 a.m.; to get contact information for a technical application representative who was planning
to visit on June 11, 2012; and asking people to attend a 12:30 p.m. presentation as well as getting
a projector for the presentation. She wrote on this e-mail that three people were out with two
being sick and one leaving for an appointment.
A July 23, 2012 uniform offense report from the employing establishment police detailed
a June 1, 2012 incident involving appellant. The names and personal information concerning the
investigating officer, appellant, witnesses, and the suspect are redacted in the report. Appellant
alleged being threatened by a coworker who acted out and kicked a chair while talking to her.
She alleged that he also used an ethnic slur when he stated that he would talk slow so that she
could understand him. The report also investigated appellant’s claim of harassment by this
individual, which it found to be corroborated by the witness statements. The report stated that
she had filed grievances with the Equal Employment Opportunity (EEO) commission. The
report noted the case was closed pending administrative action.
In a November 7, 2012 e-mail, appellant disputed her supervisor’s contention that she
had been out of work for two months due to annual and sick leave following her February trip.
She stated that over a five-week period following her return she had only been out sick for five

4

and one-half days. Appellant related that upon her return she felt overwhelmed with tasks that
should have been completed while she was out.
In a December 6, 2012 letter concerning the notice of amendment and acceptance of the
EEO complaint for appellant from Paul Maraian for Tracy M. Strub, Regional EEO Officer
stated that her claim had been accepted for nine events and would be considered in the evaluatoin
of her hostile work environment/harassment claim. The remaining events of 1 through 42 were
accepted for investigation. It noted that if appellant disagreed with the formulation of the
accepted claim she was to submit a written notice within seven days of receipt of the
December 6, 2012 letter. It noted that her claim would be assigned for investigation of the
accepted incidents.
In an April 5, 2013 witness affidavit, a coworker stated that she had three weeks of
training with the quality control coordinator who retired and that appellant had to rely on her for
what she learned. She stated that she had training opportunities which were unavailable to
appellant “due to low staffing or other reasons.”
In a January 29, 2014 report, Dr. Jiles related that appellant came under stress as the
result of her promotion to lead technician on May 11, 2011 and having to take on the
responsiblities of the quality control coordinator who retried in July 2011. Appellant was told
that she had to quickly learn the duties of the quality control coordinator as the individual seldom
came to her work site and planned on taking personal time prior to retiring. Next, Dr. Jiles noted
that appellant did not receive the salary and grade increase in her pay stubs until approximately
five months later on October 28, 2011. As a result of this delay appellant was concerned as to
whether the promotion had been approved. Dr. Jiles related that appellant was not given
competency checks or adequate training to enure that she had the skillset and knowledge to
perform her new position and that there were no tools or procedures in place. Appellant felt
helpless as the quality control coordinator files she need to view were not accessible from her
worksite as they were kept in Seattle, WA. Dr. Jiles detailed the duties of appellant’s lead
technician position and of quality control coordinator and reported that appellant began to feel
overwhelmed by the endless tasks of performing both jobs.
Appellant related being subjected to bullying, harassment, and intimidation by her
supervisor and two male coworkers. Dr. Jiles provided details of incidents from December 5,
2011 through October 15, 2013 where appellant alleged harassment and bullying by two
coworkers and her supervisor. On May 25, 2012 appellant stated that her supervisor coerced her
into signing a disputed performance plan. She alleged that she worried about her safety due to
the bullying by two male coworkers.
Incidents alleged by appellant are as follows. On December 5, 2011 appellant was acting
supervisor as her supervisor was on vacation. She stated that a coworker got upset with her
when she explained that his decision regarding the breaks for student interns was contrary to the
schedule set by her supervisor. The coworker stood by a door with scissors in his hand and with
a threatening face warned appellant to be careful with her statements. In April 2012, he
allegedly harasssed her by “pointing two fingers to his eyes and pointing them back at her and
laughing while she got annoyed. The coworker allegedly “took his anger” out on appellant in
May 2012 when the blood samples he took were deemed to be invalid for testing by another

5

technologist. On June 1, 2012 he according to appellant, insulted her ability to commmunicate
and understand English as he disagreed with her being made acting supervisor.
Appellant’s claims that on June 25, 2012 her supervisor retaliated against her for filing an
EEO complaint by harrasing her, demeaning her and monitoring her work. She claims these
activities continued from June 2012 to a mediation meeting in September 2012. Appellant was
instructed by her supervisor to work late on June 29, 2012 with the coworker she alleged was
harrassing and was told it would be fun. She requested her supervisor to have someone else
present as she was concerned for her safety and being alone with this man.
In September 2012, appellant stated that another male coworker yelled good morning in
her ear after coming up from behind her. She related that he was on probation, that he smelled of
alcohol on September 18, 2012, and there were numerous reports of mistakes in his labwork.
Appellant recommended retraining of the coworker to her supervisor on December 7, 2012. At
this time, the coworker referred to the numerous guns he owned, that he lived close by, and
going home would not take long. Appellant took these comments as threats to her safety.
Allegedly the coworker made “a trigger finger gesture” at her while passing in the hallway.
Appellant alleged that he created a hostile work environment as he was constantly spying on her,
reporting her to her supervisor, and telling her that “[n]obody likes a complainer.” She alleged
that her supervisor wrote her up for using laboratory materials that the coworker had used.
Appellant felt overloaded and confused with her “multiple, simultaneous projects, with
overlapping deadlines.” According to her job description, her functional statement was changed
by her supervisor six times over four months.
The job duties of quality control coordinator were supposed to be temporary, but later
became permanent duties of her position. Appellant alleged that she was given unfair
performance evaluations by her supervisor. She found the EEO process exhausting, tedious,
stressful, and counterproductive to her treatment and therapy. According to appellant her
supervisor contributed to a retaliatory, hostile work environment by critizing her about her
physical appearance, weight, ability to communicate, e-mail correspondence, and blaming her
for the mistakes of other individual. She alleged that she was given a conflicting order from her
supervisor on various dates in 2012 which caused moral stress and that she was forced to correct
mistakes made by other individuals.
Incidents of harassment by appellant’s supervisor included: being threatened that she
would not have a job if she stepped down from the lead technician position on July 13, 2012; on
August 9, 2012 her supervisor excluded appellant from the list of people who could eat the
bagels the supervisor brought in because she was out sick the prior day; the supervisor required
appellant to explain her health condition and reasons on August 23, 2012 before approving a sick
leave request; on January 2, 2014 appellant was in pain due to an injury sustained while lifing a
box of reagent the night before and her supervisor ignored her request to go home; her supervisor
did not file an incident report for the injury or instruct appellant to be checked out by the
employee health unit; on January 9, 2013 appellant was ordered to submit a calendar of activities
and keep track of her time to her supervisor; on March 16, 2013 her request for advanced annual
and sick leave was denied; on April 19, 2013 her supervisor demanded, via appellant’s personal
e-mail, that her laboratory keys be returned that day. Appellant was on medical leave from
February 6 to July 7, 2013; her leave without pay request was denied on April 19, 2013;

6

appellant’s request for a reasonable accommodation including a request to work part time was
denied on July 8, 2013; on September 2, 2013 she was threatened by her supervisor for wearing
earplugs in the laboratory as instructed by her doctor; on September 26, 2013 appellant was
instructed to give up her cabinet keys; on October 15, 2013 she felt harassed when her supervisor
suggested medical retirement to her; on April 24, 2012 appellant was asked to reschedule her
husband’s surgery so she could attend a laboratory analyzer presentation by a vendor; on
September 12, 2012 she was told she could only take a two-week vacation when she had
previously been allowed to take up to a month when she traveled home to the Phillippines;
appellant’s workers’ compensation claim was delayed due to late filings by her supervisor; as a
result of her lost wages she has incurred economic hardship; appellant’s ergonomic problems at
work were never addressed; and no action was taken following her reports of patient safety
regulation violations. In concluding Dr. Jiles opined that above incidents and events caused
appellant’s depression, post-traumatic stress disorder, and anxiety and have adversely impacted
her ability to work as well as her personal life activities.
In a February 10, 2014 witness statement, a coworker stated that in March and May 2012
while she and appellant were conversing in their native language that the supervisor approached
them and instructed them to speak in English. She also noted two incidents involving one of the
coworkers. One was on November 12, 2013 when the witness d00iscovered that the coworker
had released wrong test results for a patient and she informed the supervisor. The next day he
called her a trouble maker for reporting his mistake. One September, 18, 2012 she reported to
appellant, who was in charge that day, that she smelled alcohol on the coworker’s breath. As
appellant was unable to contact the supervisor for instructions, appellant contacted Human
Resources and the the employing establishment police. The supervisor discussed with appellant
her handling of this incident the following day. A coworker also stated that appellant had been
under a great deal of stress due to being overloaded with projects, quality control work, and lab
work. She stated that the two male coworkers “have been giving [appellant] a hard time” which
her supervisor covers up and tolerates. The witness also stated that the supervisor always points
to appellant as she is not knowledgeable about lab work. Lastly, she related that appellant was
the only person not trained for MDIFF even though she has been asking for this training.
On February 24, 2014 appellant submitted an undated list of her increased work
responsibilities and e-mail correspondence. In her undated statement, she related that she
understood the duties and responsiblities of the lead tehcnician when she applied for the position.
Appellant noted that she was ordered to take on the duties of quality control coordinator from the
person retiring and that she did not apply for this position. Her supervisor required appellant to
peform the duties of the quality control coordinator position even though appellant was assured
that her performing this position in addition to her new position was temporary. Appellant
alleged that she was pressured in September 2012 by her supervisor to take on the “full
responsibility of Hematology and coagulation quality assurance.” She alleged that she was
covering all sections of the laboratory as she was both lead technician and quality control
coordinator.
In e-mail correspondence to a union representative for the period January 10 to
February 1, 2013, appellant expressed her concern regarding her supervisor asking her to sign a
functional statement, which appellant stated had been revised multiple times. She alleged that
the multiple revisions of her functional statement, combining two separate positions into her job

7

description, the lack of training, clear procedures, and competency assesment constituted
harassing and retaliatory actions by her supervisor. Appellant also alleged that her performance
plan and evaluation was very confusing so that she was unable to understand exactly what her
duties were since they contained duties for GS-9, 10 and 11 and she was a GS-10.
By decision dated March 31, 2014, OWCP’s hearing representative affirmed the
August 8, 2013 decision.3
LEGAL PRECEDENT
To establish a claim that she sustained an emotional condition in the performance of duty,
an employee must submit the following: (1) medical evidence establishing that he or she has an
emotional or psychiatric disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to his or her condition; and (3) rationalized
medical opinion evidence establishing that the identified compensable employment factors are
causally related to her emotional condition.4
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment.5 There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation.6 Where the disability results from an
employee’s emotional reaction to her regular or specially assigned duties or to a requirement
imposed by the employment, the disability comes within the coverage of FECA.7 On the other
hand, the disability is not covered where it results from such factors as an employee’s fear of a
reduction-in-force or her frustration from not being permitted to work in a particular
environment or to hold a particular position.8
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.9 If a claimant does implicate a factor of
3

The Board notes that, following the March 31, 2014 decision, OWCP received additional evidence. However,
the Board may only review evidence that was in the record at the time OWCP issued its final decision. See 20
C.F.R. §§ 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58
ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).
4

V.W., 58 ECAB 428 (2007); Donna Faye Cardwell, 41 ECAB 730 (1990).

5

L.D., 58 ECAB 344 (2007); Robert Breeden, 57 ECAB 622 (2006).

6

A.K., 58 ECAB 119 (2006); David Apgar, 57 ECAB 137 (2005).

7

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

8

J.F., 59 ECAB 331 (2008); Gregorio E. Coned, 52 ECAB 410 (2001).

9

D.L., 58 ECAB 217 (2006); Jeral R. Gray, 57 ECAB 611 (2006).

8

employment, OWCP should then determine whether the evidence of record substantiates that
factor.10 When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.11
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employing establishment rather than the regular
or specially assigned work duties of the employee and are not covered under FECA.12 However,
the Board has held that, where the evidence establishes error or abuse on the part of the
employing establishment in what would otherwise be an administrative matter, coverage will be
afforded.13 In determining whether the employing establishment has erred or acted abusively,
the Board will examine the factual evidence of record to determine whether the employing
establishment acted reasonably.14
The Board has held that the manner in which a supervisor exercises his or her discretion
falls outside the coverage of FECA. This principal recognizes that a supervisor or manager must
be allowed to perform their duties and that employee’s will, at times, disagree with actions taken.
Mere disagreement with or dislike of actions taken by a supervisor or manager will not be
compensable absent evidence establishing error or abuse.15 Although the handling of leave
requests and attendance matters are generally related to employment, they are administrative
matters and not a duty of the employee.16
For harassment or discrimination to give rise to a compensable disability, there must be
evidence which establishes that the acts alleged or implicated by the employee did, in fact,
occur.17 Mere perceptions of harassment or discrimination are not compensable under FECA.18
A claimant must substantiate allegations of harassment or discrimination with probative and
reliable evidence.19 Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred.20 A claimant must
10

K.W., 59 ECAB 271 (2007); David C. Lindsey, Jr., 56 ECAB 263 (2005).

11

Robert Breeden, supra note 5.

12

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
13

See William H. Fortner, 49 ECAB 324 (1998).

14

Ruth S. Johnson, 46 ECAB 237 (1994).

15

S.M., Docket No. 09-2290 (issued July 12, 2010); Linda J. Edwards-Delgado, 55 ECAB 401 (2004).

16

C.T., Docket No. 08-2160 (issued May 7, 2009); Jeral R. Gray, supra note 9.

17

K.W., supra note 10; Robert Breeden, supra note 5.

18

M.D., 59 ECAB 211 (2007); Robert G. Burns, 57 ECAB 657 (2006).

19

J.F., 59 ECAB 331 (2008); Robert Breeden, supra note 5.

20

G.S., Docket No. 09-764 (issued December 18, 2009); Ronald K. Jablanski, 56 ECAB 616 (2005); Penelope C.
Owens, 54 ECAB 684 (2003).

9

establish a factual basis for his or her allegations of harassment or discrimination with probative
and reliable evidence.21
ANALYSIS
Appellant attributed her stress condition to her lead technologist duties and other work
conditions over the past 18 months. OWCP denied her claim on August 8, 2013 on the grounds
that she failed to establish any compensable factors of employment. The hearing representative
affirmed the denial of appellant’s claim on March 31, 2014. The issue is whether appellant has
established any compensable work factors which would warrant further development of her
claim.
The Board finds that appellant has established compensable factors of employment with
regard to overwork. Appellant alleged that she was overworked due to having to perform both
the duties of the lead technician and quality control coordinator. The record contains e-mail
correspondence from her supervisor, witness statements and e-mail correspondence from
appellant detailing her work duties which support her allegation. In a September 29, 2011
e-mail, appellant’s supervisor noted an “ever expanding role” for appellant as both lead
technician and quality control coordinator. She acknowledged that it was a big job to learn along
with cover the bench and their short staffing. The record also contains 2012 performance plan
for appellant included duties for the positions of quality control coordinator and lead medical
technician. Where disability results from an employee’s emotional reaction to his or her regular
or specially assigned work duties or requirements of the employment, the disability is generally
regarded as arising out of and in the course of employment and falls within FECA’s coverage.22
The Board finds that appellant has submitted substantial evidence of her heavy workload, lack of
adequate staffing and working the duties of two positions. Therefore it is found that appellant
has established a compensable work factor under Cutler.23

21

Robert Breeden, supra note 5; Beverly R. Jones, 55 ECAB 411 (2004).

22

Lillian Cutler, supra note 7. See Alice F. Harrell, 53 ECAB 713 (2002).

23

Trudy A. Scott, supra note 7 (where appellant alleged that she suffered from an emotional breakdown when she
was required to take on extra duties, such as staff scheduling, when a supervisor left her job. The employing
establishment did not dispute that her duties changed or that there was a staff shortage but denied that her workload
was overly stressful. The Board held that conditions related to stress resulting from situations in which an employee
is trying to meet his or her position requirements are compensable. The record, consisting of appellant’s
performance evaluation and the affidavit of a witness, established that she had a heavy and demanding workload, in
part due to understaffing and hiring delays with the employing establishment. The Board found that her increased
workload, with the requirement that she take over scheduling duties of a departed employee, was a condition of her
specially assigned duties and was to be considered a compensable work factor); William J. Blankenship, Docket
No. 97-1071 (issued January 7, 2000) (where the Board found that appellant established a compensable work factor
from his heavy workload when he was assigned additional duties, in addition to his regular duties, after a coworker
resigned. Appellant had the sole responsibility to create a criminal enforcement program which required him to
learn new computer skills and was given more regions to cover with additional laws to enforce). See also
Richard H. Ruth, 49 ECAB 503 (1998) (where the Board held that emotional reactions to situations in which an
employee is trying to meet his or her position requirements, when supported by sufficient evidence, are
compensable).

10

The actions of a claimant’s supervisor and coworkers, which the claimant characterizes
as harassment, may constitute a compensable factor of employment. However, for harassment to
give rise to a compensable disability under FECA, there must be evidence that harassment or
discrimination did occur. Mere perceptions or feelings of harassment do not constitute a
compensable factor of employment.24 An employee’s allegations that he or she was harassed or
discriminated against is not determinative of whether or not harassment or discrimination
occurred.25 To establish entitlement to benefits, a claimant must establish a factual basis for his
or her claim by supporting his or her allegations with probative and reliable evidence.26
In support of her claim for harassment and a hostile work environment, appellant
submitted her statement, a statement by Dr. Jiles, a redacted July 23, 2012 employing
establishment police report, a December 6, 2012 letter accepting appellant’s EEO complaint for
further investigation, and an April 5, 2013 witness affidavit by a coworker. She failed to
establish that her supervisors or coworkers threatened or harassed her. Appellant only provided
general allegations of harassment or discrimination by her supervisor. She alleges her supervisor
requested that she speak English after overhearing appellant and a coworker speaking in their
native language. Appellant also alleges harassment by two male coworkers. However, there is
no final decision supporting her claim of harassment by these individuals, as to these instances.
None of appellant’s statements provide details regarding specific instances of discrimination or
harassment. She did not provide evidence to substantiate her allegations of harassment.27
Accordingly, appellant has not established her allegations that she was harassed by her
supervisors or coworkers.
The Board further finds that appellant has failed to establish a hostile work environment.
Appellant has not submitted sufficient factual evidence to support that she was subjected to a
hostile work environment. While the redacted July 23, 2012 police report and the December 6,
2012 letter accepting her EEO complaint for further investigation are supportive of her claim for
a hostile work environment, they are not file decisions. The July 23, 2012 report noted that
appellant’s claim had been referred for administrative processing while the December 6, 2012
letter noted that parts of her claim were accepted for further investigation. There is no decision
such as a final EEO decision finding that appellant was subjected to a hostile work environment.
As such, appellant’s allegation of a hostile work environment constitute mere perceptions or
generally stated assertions of dissatisfaction with certain superiors at work which do not support
her claim for an emotional disability.28 As appellant submitted no evidence supporting a hostile
work environment, OWCP properly determined that her allegation was merely a perception of
24

G.S., supra note 20; J.C., 58 ECAB 594 (2007); Robert G. Burns, supra note 5.

25

See C.T., Docket No. 08-216 (issued May 7, 2009); K.W., 59 ECAB 271 (2007); Ronald K. Jablanski, supra
note 20.
26

See G.S., supra note 20; C.S., 58 ECAB 137 (2006); Frankie McDowell, 44 ECAB 522 (1993); Ruthie M.
Evans, 41 ECAB 416 (1990).
27

See G.S., supra note 20; Joel Parker, Sr., 43 ECAB 220 (1991) (the Board held that a claimant must
substantiate allegations of harassment or discrimination with probative and reliable evidence).
28

See Robert G. Burns, supra note 5; Curtis Hall, 45 ECAB 316 (1994); Kathleen D. Walker, 42 ECAB
608 (1991).

11

appellant and not factually established. Appellant has not submitted evidence sufficient to
establish that the employing establishment created a hostile workplace environment for her.
Thus, she has not established a compensable factor with respect to her allegation of a hostile
work environment.
As appellant has established a compensable employment factor, overwork, OWCP must
base its decision on an analysis of the medical evidence as it relates to appellant’s workload. The
case will therefore be remanded to OWCP to analyze and develop the medical evidence.29 After
such further development deemed necessary, OWCP shall issue a de novo decision on the merits
of this claim.
CONCLUSION
The Board finds that this case is not in posture for a decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 31, 2014 is set aside and the case remanded for further
proceedings consistent with the above opinion.
Issued: April 16, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

29

Tina D. Francis, 56 ECAB 180 (2004).

12

